DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected based on lack of positive antecedent basis of “the steps” on line 3 and “the optimization method according to claim 1” on lines 3-4.

Claims 24 and 31-33 are rejected because they depend on claim 21.
Claim 31 is rejected based on lack of positive antecedent basis of “the CLIC mode” on lines 3 and 5; “the third CSR register” on line 4; “the non-vectored interrupt request” on line 5; “the third instruction” on lines 5-6; “the interrupt subroutine entry address” on line 6; and “the global interrupt enable” on lines 6-7. Claim 31 is also rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear.
Claim 32 is rejected based on lack of positive antecedent basis of “the non-vectored interrupt” on lines 3,4,5-6, and 6-7; “the CLIC mode” on lines 3,4,6 and 7; “the fourth CSR register” on lines 4-5; “the abnormality entry” on line 6; and “the base address” on line 6. Claim 32 is also rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear.
Claim 33 is rejected based on lack of positive antecedent basis of “the non-vectored interrupt” on lines 3,4,5-6, and 6-7; “the CLIC mode” on lines 3,4,6 and 7; “the fourth CSR register” on lines 4-5; “the abnormality entry” on line 6; and “the base address” on line 6. Claim 33 is also rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear.
Claim 22 is rejected based on lack of positive antecedent basis of “the CLIC mode” on lines 3 and 5. Claim 22 is also rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear.
Claims 25-27 are rejected because they depend on claim 22.
Claim 26 is rejected based on lack of positive antecedent basis of “the CLIC mode” on lines 6 and 12. Claim 26 is also rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear.

Claim 27 is rejected based on lack of positive antecedent basis of “the CLIC mode” on lines 6 and 11. Claim 27 is also rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear.
Claim 23 is rejected based on lack of positive antecedent basis of “the CLIC mode” on lines 3,4,6, and 7. Claim 23 is also rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear.
Claim 34 is rejected based on lack of positive antecedent basis of “the CLIC mode” on lines 3,5,8,9,11, and 12; and “the abnormality entry” on line 11. Claim 34 is also rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear.
Claim 28 is rejected based on lack of positive antecedent basis of “the value of a current interrupt return address” on line 5.
Claim 29 is rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear.
Claim 30 is rejected because the abbreviation CLIC is not spelled out and therefore the term is not clear. Claim 30 is also rejected based on lack of positive antecedent basis of “the base address register” on lines 3-4; and “the non-vectored interrupt” on lines 4,5, and 6.

Allowable Subject Matter
Claims 1,2,7, and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to independent claim 1, the prior art does not show the limitations of “the machine mode abnormality cause stack register is a first control state register (CSR) register, and the first CSR register is configured to store a value in the machine mode abnormality cause register while writing into a stack by means of a first instruction.”


Response to Arguments
The examiner notes that in the “Status of the Claims” on page 10 of the response applicant states that claims 1-34 are pending. However as further noted in that section various claims have been canceled. Therefore only claims 1,2,7,8,15, and 21-34 are currently pending.
The amendments to claims 1 and 7 have overcome the previous rejections. However numerous issues under 35 USC 112(b) are introduced in the new claims as noted above. Claim 15 was not previously rejected beyond its dependency on claim 1, however the examiner notes the lack of antecedent basis outlined above. Claim 1 is an apparatus claim but claim 15 refers to the steps of the method of claim 1 which do not exist.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623.  The examiner can normally be reached on M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







 /GLENN A. AUVE/             Primary Examiner, Art Unit 2185